DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 8, line 6 to page 10, line 7, filed 27 January 2022, with respect to the rejection of claims 27-29, 31, 37 and 38 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Budig et al. (US 2009/0326488 A1) reference.
	In particular, the Examiner agrees with Applicants that the Martin et al. reference fails to teach a hydrophobic antibacterial filter element. However, Budig et al. teaches this feature, and new rejections based on the combination of Martin et al. and Budig et al. are presented below.

4.	Applicant’s arguments rely on language solely recited in preamble recitations in claim 27. When reading the preamble in the context of the entire claim, the recitation of the structure of the heating/cooling unit is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	
5.	In response to applicant's argument that the first tubing and second tubing are not taught by Martin et al. as being for the recited purposes, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In particular, the first and second tubing are recited along with the phrase “for”. Such phrasing amounts to a recitation of an intended use for the first and second tubing, and does not impart a structural limitation with regard to the language following the phrase “for”. Since the first and second tubings of Martin et al. are capable of performing the recited functions, the reference is seen as reading on the recited limitations as currently written.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the antibacterial filter element" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that is appears as though the limitation was intended to read as “the hydrophobic antibacterial filter element”, as recited at line 5. A similar issue appears at claims 29 and 30 as well.
Claims 28-40 are likewise rejected due to their dependence from claim 27.

	Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 27-30, 32, 33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 5,039,494) in view of Budig et al. (US 2009/0326488 A1).

	With regard to claim 27, Martin et al. discloses a disposable system for eliminating or reducing aerosol emitted from an enclosure (a peritoneal cavity of a human being, see col. 1, line 67 to col. 2, line 1), wherein the system is capable of eliminating or reducing aerosol emitted from an enclosed heater/cooler unit including an enclosure containing an internal space containing at least one fluid tank, the system comprising a filter unit including a filter container and an antibacterial filter element (container 20 comprising a sterilizing liquid, see col. 1, lines 43-47), the filter unit being separate from and outside of the enclosure, a first tubing (between containers 14 and 20, see Fig. 1) for connecting the filter unit to the enclosure, wherein the first tubing is capable of performing the recited function, a second tubing for connecting to the filter unit and fluidly coupling the filter unit to a vacuum source (vacuum pump 10), wherein during use of the system, the vacuum source creates a negative air pressure in the first container such that an aerosol in the enclosure is suctioned into the container and filtered by the antibacterial filter element at Fig. 1, the abstract, col. 1, line 38 to col. 3, line 11.
	With regard to system being for an enclosed heater/cooler unit including an enclosure containing an internal space containing at least one fluid tank, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
	Martin et al. does not disclose the filter unit including a hydrophobic antibacterial filter.
	Budig et al. teaches providing a hydrophobic antibacterial filter (116) in an airflow path at Fig. 5 and paragraph [0094].
	It would have been obvious to one of ordinary skill in the art to incorporate the hydrophobic antibacterial filter of Budig et al. into the air filter unit of Martin et al. to reduce passage of bacteria exiting container 20, as suggested by Budig et al. at paragraph [0094]. Additionally, one of ordinary skill in the art would recognize that the hydrophobic antibacterial filter would also reduce carryover of hydrophilic hydrogen peroxide sterilizing fluid from the container as well, reducing the possibility of the container going dry during operation or storage.

	With regard to claim 28, Martin et al. teaches the system being used to remove the tissue and fluids from the laser plume (see col. 2, lines 7-10) and the further claim imitation of claim 28 is directed to an intended use of the system claimed in claim 27. See MPEP 2114. In use the system of Martin is fully capable of performing the function by recirculating the fluid drawn from the
heater/cooler unit to the filter to remove the contaminants.

With regard to claim 29, Martin et al. teaches the filler unit including a filter cap (see item 20; the container having a filter cap at the top) having at least one filer cap port (filter cap port with
inlet and outlet as shown in Fig. 1). 
Budig et al. teaches the hydrophobic antibacterial filter element being disposed in a housing such that it can be fluidly and/or physically coupled to the filter cap at Fig. 5.

	Regarding claim 30, Martin et al. teaches the antibacterial filter being configured to filler aerosolized micro-organisms and particulate matter in the aerosol received from the enclosure (see col. 2. lines 22-35). 
Martin et al. does not explicitly teach the antibacterial filter element configured to filter particulate matter up ta 99.99 percent since the level of bacteria removed/remaining in the air controls the pathogenic load of the air being treated and sterilized. 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the removal of bacteria by sterilization in Martin in order to achieve a predictable result of 99.99 percent filtration of the particulate matter thereby providing sufficiently clean air with low pathogenic load. See MPEP 2144.05(II)(A} and (B), optimization of result elective variables is prima facie obvious.

With regard to claim 32, Martin et al. teaches the tubing being configured to be connected to at least one of the enclosure and vacuum source at Fig. 1.
Martin et al. does explicitly disclose the tubing being detachable and disposable.
However, it would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tubing of Martin et al. detachable in order to achieve a predictable result of facilitating the system for servicing purposes. see MPEP 2144.04(V)(C), making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access. As to the imitation of making the tubes disposable is an intended use see MPEP 2174 since anything can be discarded alter use.

With regard to claim 33, Martin et al. teaches the filter unit being configured to be connected to at least one of the enclosure and vacuum source via tubing at Fig. 1.
Martin et al. does explicitly disclose the filter unit being detachable and disposable.
However, it would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the filter unit of Martin et al. detachable in order to achieve a predictable result of facilitating the system for servicing purposes. see MPEP 2144.04(V)(C), making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access. As to the imitation of making the filter unit disposable is an intended use see MPEP 2174 since anything can be discarded alter use.

With regard to claim 37, Martin et al. teaches the system comprising a valve (see item 18 and/or item 24) fluidly coupled to the first tube and to the vacuum source at Fig. 1.

With regard to claim 38, Martin et al. teaches that the vacuum source being a stand-alone external vacuum source (see item 10 and/or col. 2, lines 1-3).

With regard to claim 39, Martin et al. teaches the vacuum unit (10) coupled to the second tubing to provide the vacuum source at Fig. 1.
As to the imitation of making the vacuum unit disposable is an intended use see MPEP 2174 since anything can be discarded alter use.

With regard to claim 40, Martin et al. teaches the tubing being configured to be connected to at the enclosure, the vacuum source (10), and the filter unit (20) at Fig. 1.
Martin et al. does explicitly disclose the tubing being detachable and the tubing and filter unit being disposable.
However, it would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tubing of Martin et al. detachable in order to achieve a predictable result of facilitating the system for servicing purposes. see MPEP 2144.04(V)(C), making elements in the prior art separable is prima facie obvious if there were any reasons to obtain access. As to the imitation of making the tubes and filter unit disposable is an intended use see MPEP 2174 since anything can be discarded alter use.

10.	Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 5,039,494) in view of Budig et al. (US 2009/0326488 A1), and further in view of Galloway (US 2004/0186339 A1).

With regard to claim 34, Martin does not teach a sensor configured to detect at least one of an aerosol, an aerosol concentration, and a contaminant.
Galloway et al. is directed to the same field of endeavor (see title and abstract) and teaches the use of a sensor (biosensors, see paragraph [0021]) in order to detect and confirm the presence of any contaminant at paragraph [0021].
It would have been obvious to one of ordinary skill in the art to incorporate the sensor of Galloway into the system of Martin et al. and Budig et al. in order to detect and confirm the presence of any contaminant in the system to prevent the breakthrough of the contaminant, as suggested by Galloway et paragraph [0021].

With regard to claim 35, Galloway et al. further teaches providing an alarm in response to the detection of the contaminant at paragraph [0021].
It would have been obvious to one of ordinary skill in the art to incorporate the alarm of Galloway into the system of Martin et al. and Budig et al. in order to make an operator aware of the presence of the contaminant, as suggested by Galloway et paragraph [0021].

With regard to claim 36, Martin et al. teaches the vacuum source to provide the negative air pressure (see column 2 lines 1-3; the vacuum pump maintains the system at a negative pressure). Martin reference further contemplates the control and activation of the vacuum source in response to a determined condition (see column 3 lines 25-40). 
Galloway further teaches the sensor configured to detect the aerosol concentration and contaminant (gee paragraph 0027). 
Therefore, it would be obvious to a person having ordinary skill in the art to modify the vacuum source of Martin reference configured to the sensor of Galloway in order to activate the vacuum source to provide negative pressure for presence of aerosol contamination and a predictable result of automation of the vacuum source operation is achieved,

Allowable Subject Matter

11.	Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:

The prior art made of record does not teach or fairly suggest the system of claim 31 wherein the hydrophobic antibacterial filter includes a hydrophobic filter stage, a pre-filter stage, and a breathing screen disposed between and separating the hydrophobic filter stage and the pre-filter stage.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 15, 2022